UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


PETER A. MUNTJAN,                      
                Plaintiff-Appellant,
                 v.
DONALD WALTEMEYER; DAVID
CHEUVRONT, II; OFFICE OF THE                     No. 01-2378
STATE’S ATTORNEY FOR BALTIMORE
CITY; CITY OF BALTIMORE; STATE OF
MARYLAND,
              Defendants-Appellees.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Benson E. Legg, District Judge.
                           (CA-98-675-L)

                      Submitted: April 30, 2002

                       Decided: June 7, 2002

  Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.



Vacated and dismissed by unpublished per curiam opinion.


                            COUNSEL

Peter A. Muntjan, Appellant Pro Se. Donald Ray Huskey, LAW
DEPARTMENT OF BALTIMORE CITY, Baltimore, Maryland;
Maureen Mullen Dove, Assistant Attorney General, Melissa Shane
Whipkey, OFFICE OF THE ATTORNEY GENERAL OF MARY-
2                      MUNTJAN v. WALTEMEYER
LAND, Baltimore, Maryland; William Rowe Phelan, Jr., OFFICE OF
THE CITY SOLICITOR, Baltimore, Maryland, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Peter A. Muntjan appeals the district court’s order denying relief
on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint. We dismiss
the appeal for lack of jurisdiction because Muntjan’s notice of appeal
was not timely filed.

   Parties are accorded thirty days after entry of the district court’s
final judgment or order to note an appeal, see Fed. R. App. P. 4(a)(1),
unless the district court extends the appeal period under Fed. R. App.
P. 4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).
This appeal period is "mandatory and jurisdictional." Browder v.
Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting
United States v. Robinson, 361 U.S. 220, 229 (1960)).

   The district court’s order was entered on the docket on October 9,
2001. Muntjan’s notice of appeal was filed on November 13, 2001,
more than thirty days after entry of the order. Although Muntjan’s
notice of appeal did not request an extension of the appeal period, the
district court liberally construed the motion to include such a request
and granted relief based on Muntjan’s pro se status and his misunder-
standing of the rules that explain how to calculate the time for noting
an appeal. Although we certainly understand the district court’s deci-
sion to liberally construe Muntjan’s filing given the long tradition of
so construing pro se documents, the rule in this circuit is that courts
may not grant an extension of the period in which to note an appeal
in the absence of a motion explicitly requesting that the court do so.
See Shah v. Hutto, 722 F.2d 1167, 1168-69 (4th Cir. 1983) (holding
                        MUNTJAN v. WALTEMEYER                            3
that in the absence of a motion for extension of time, the district court
cannot extend the appeal period in a civil action). Furthermore, the
reasons given by Muntjan to justify his late filing, i.e. his pro se status
and misunderstanding of the applicable rules, would not warrant relief
in any event. Id. ("The fact that plaintiffs are incarcerated and are pro-
ceeding pro se" does not warrant relief from the time limits imposed
by Rule 4(a)).

  Moreover, because Muntjan never requested an extension of the
appeal period, his notice of appeal was untimely. Accordingly, we
vacate the district court’s order granting an extension of time to file
an appeal and dismiss the appeal. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                          VACATED AND DISMISSED